DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 16 June 2022 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 5, 7-12, 15, 17,  19, 21, and 23-24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over IDS cited Van Der Westhuizen (US 2011/0047459 A1) in view of Williams et al. (US 2004/0239637 A1, hereinafter, Williams).
Regarding claim 1, a combination of Westhuizen embodiments, particularly those shown in figures 1-3, 34B, 46.1-46.2, and diagram 48, teach an electronic device (Fig. 1-2 & 4, mobile terminal 100) comprising: 
A) a physical keypad comprising a plurality of physical keys disposed at a first surface of the electronic device (Figs. 3, 46.2, Diagram 48, a Standard QWERTY keyboard 15 with physical keys), the plurality of physical keys comprising: 1) at least one modifier key (per applicant specification [0105] a modifier key is a control or shift key. Westhuizen fig. 3 [0064] teaches and shows a Standard QWERTY keyboard 15 with buttons resembling a shift key and control key. Also see fig. 34B which shows a labeled keyboard wherein button identifying markings can be made out), at least one navigation key (per applicant specification [0105] navigation keys include arrow keys, "page up/page down" and "home/end. Westhuizen fig. 3 [0064] teaches a Standard QWERTY keyboard with four arrow keys at bottom right corner of keyboard 15, directly under where the Shift key is found on a QWERTY keyboard. See fig. 34B which shows arrow keys as well as keys above the arrow keys that appear to represent “home, End, Page Up and Down” keys), at least one lock key (per applicant specification [0105] lock keys include num lock or caps lock keys. Westhuizen fig. 3 [0064] teaches and shows a Standard QWERTY keyboard with buttons resembling a caps lock key. Also see fig. 34B which shows a labeled keyboard wherein button identifying markings can be made out including Caps lock key on left side of keyboard), and at least one editing key (per applicant specification [0105], editing keys, include "return", "enter", "backspace", "insert", "delete", "tab" and space bar. Westhuizen fig. 3 [0064] teaches and shows a Standard QWERTY keyboard 15 with buttons. Fig. 34B shows labeled “Enter” and “backspace”); and 
2) alphanumeric keys, each of the alphanumeric keys corresponding to a number or a letter (Figs. 3 and 34B, QWERTY keyboard 15); and		
 B) an interactive image display device configured to display imaged keys (Fig. 12, [0013], primary display 12 which may be a touch sensitive display), wherein the interactive image display device is disposed at a second surface of the electronic device (Fig.1 2, display 12 is disposed at a second surface of the device 10) and wherein the interactive image display device is further configured: 
i) to display, in a first mode of a plurality of modes, 1) a plurality of imaged keys (Fig. 46.1-46.2, [0059], see user interface 110 displayed on primary screen 12 with icons 108 near bottom of screen in a region labeled as sub-menu 126 in figure 47), wherein the plurality of imaged keys do not include imaged keys that correspond to the alphanumeric keys and perform in the first mode a different function from the plurality of physical keys (Fig. 46.1, icons 108 perform different functions than the plurality of physical keys.  For example, one of the icons opens iTunes); and 2) one or more selectable menus (Fig. 46.1, see selectable menus along very bottom of display bellow the icons such as “File, View, Mailbox, Format.”  Examiner notes applicant may need to zoom in on 46.1 to see these menus); and 
ii) to not display, in a second mode of the plurality of modes, the plurality of imaged keys (Diagram 48 shows a mode where the user interface 110 with icons 108 do not appear along the bottom of primary screen 12), 
wherein each of the plurality of imaged keys are configured so that, when an imaged key is activated, respective data is input to the electronic device (Fig. 46.1, When an icon is touched or activated, the respective launch application data is input to the device.  For example, when the iTunes icon is activated, respective launch application data is input to the mobile terminal 100).
	The Office notes that under 35 U.S.C. 103, “Combining two embodiments disclosed adjacent to each other in a prior art patent does not require a leap of inventiveness.” Boston Scientific Scimed, Inc. v. Cordis Corp., 554 F.3d 982, 991 (Fed. Cir. 2009).
	It would have been obvious therefore to one skilled in the art, before the effective filing date of the invention, to combine the embodiments of figures 46 and diagram 48 such that in a first mode a plurality of imaged keys are displayed and in a second mode the plurality of imaged keys are not displayed as this provides the user with more screen space on the primary display to dedicate to an application window 132.
Westhuizen is not relied upon for teaching the functions of at least one of the plurality of imaged keys are user adjustable.
Williams teaches a device wherein the functions of at least one of the plurality of imaged keys are user adjustable (Abstract, [0007, 0034], user adjustable destination keys wherein the keys may be virtual keys.  [0007, 0036-0037, 0040-0041] teach the process by which a user can program or adjust the function of a key).
It would have been obvious to one skilled in the art, at the time of the invention, to modify Westhuizen with Williams such that the plurality of imaged keys are user adjustable as this allows a user-friendly way to customize key functions to whatever the user desires (Williams, [0006]). 
Regarding claim 5, Westhuizen teaches a sensor that detects user interaction with the physical keypad; and an image generator that displays within the interactive image display device an imaged representation of the user interaction with the physical keypad (fig. 3 [0064] teaches and shows a Standard QWERTY keyboard 15 with buttons.  Standard QWERTY keyboard buttons detect a user pressing the keys and the display provides an image representation of the user interaction with the keyboard by showing the character pressed. For example, when the user presses the “H” key the laptop PC displays an H).
Regarding claim 7, Westhuizen teaches the imaged representation of the user interaction comprises an imaged depiction of a location of the user interaction with the physical keypad (fig. 3 [0064] teaches and shows a Standard QWERTY keyboard 15 with buttons.  Standard QWERTY keyboard buttons detect a user pressing the keys and the display provides an image representation of the user interaction with the keyboard by showing the character pressed. For example, when the user presses the “H” key the laptop PC displays an H. The location on the display wherein the H shows up is an imaged depiction of a location of the user interaction).
	Regarding claim 8, Westhuizen teaches wherein the first and second surfaces are adjacent to one another (Fig. 3, display surface 12 is adjacent to QWERTY keyboard 15 surface).
Regarding claim 9, Westhuizen teaches wherein the first and second surfaces are angled relative to one another (Fig. 3, display surface 12 is angled relative to QWERTY keyboard 15 surface).
Regarding claim 10, Westhuizen teaches wherein the interactive image display device is selected from one of the following types of interactive image display devices: liquid crystal displays ([0072, 0075], primary LCD screen 12).
	Regarding claim 11, Westhuizen teaches wherein the electronic device is a laptop computer (Fig. 3, [0059] The user interface 10 for a data processing machine 11 in the form of a laptop PC).
	Regarding claim 12, Westhuizen does not teach the electronic device is a desktop computer, however, Westhuizen does teaches the electronic device is a notebook computer (Fig. 3, [0059] The user interface 10 for a data processing machine 11 in the form of a laptop PC).
It would have been obvious to one skilled in the art, before the effective filing date of the invention, to modify Choi such that the electronic device is implemented as a desktop computer as opposed to notebook computer as desktop computers often provide higher processing speeds and more storage space than notebook computers, thereby allowing the user to execute applications at a faster speed.  
	Regarding claim 15, Westhuizen teaches wherein the electronic device is a gaming device (Fig. 3, [0027], computer games. [0028], video game controller).
	Regarding claim 17, Westhuizen teaches the electronic device is a data input device (Fig. 3, [0059] The user interface 10 for a data processing machine 11 in the form of a laptop PC).
Regarding claim 19, Westhuizen is not relied upon for teaching the functions of at least one of the plurality of physical keys are user adjustable.
	Williams teaches a device wherein the functions of at least one of the plurality of physical keys are user adjustable (Abstract, [0007, 0034], user adjustable destination keys. The term "key" as used herein to describe aspects of the present invention includes, e.g., both physical and virtual buttons).
It would have been obvious to one skilled in the art, at the time of the invention, to modify Westhuizen with Williams such that the plurality of physical keys are user adjustable as this allows a user-friendly way to customize key functions to whatever the user desires (Williams, [0006]). 
	Regarding claim 21, Westhuizen teaches a touchscreen panel ([0013], primary display 12 which may be a touch sensitive display).
	Regarding claim 23, Westhuizen teaches an optical imaging device (Fig. 3, [0059] The user interface 10 for a data processing machine 11 in the form of a laptop PC. Laptop PC is an optical imaging device).
.	Regarding claim 24, Westhuizen teaches wherein the plurality of physical keys have respective indented regions to provide a user with tactile feedback (fig. 3 [0064] teaches and shows a Standard QWERTY keyboard 15 with buttons.  Standard QWERTY keyboard buttons have indentations in each key and provide a user with tactile feedback each time a button is pressed).

Claim 2 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over IDS cited Van Der Westhuizen (US 2011/0047459 A1) in view of Williams et al. (US 2004/0239637 A1, hereinafter, Williams), as applied to claim 1 above, and further in view of Wilk (US 6.643.124 B1).
Regarding claim 2,  Westhuizen is not relied upon for teaching the electronic device of claim 1, further comprising: a non-interactive display configured to display image data, wherein the non-interactive display is not capable of receiving user inputs via a surface of the non-interactive display.
Wilk teaches a laptop electronic device similar to Westhuizen’s which further comprising: a non-interactive display configured to display image data, wherein the non-interactive display is not capable of receiving user inputs via a surface of the non-interactive display (Figs. 10-11, see either of displays 98 or 102).
It would have been obvious to one skilled in the art, at the time of the invention, to modify Westhuizen with Wilk to include a further non-interactive display as Wilk teaches a multi-display device is portable and allows a user to more easily visually differentiate data than one large screen (Wilk, Col. 2, lines 30-51). 

Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over IDS cited Van Der Westhuizen (US 2011/0047459 A1) in view of Williams et al. (US 2004/0239637 A1, hereinafter, Williams), as applied to claim 1 above, and further in view of Yun et al. (US 2011/0234502 A1).
Regarding claim 3, Westhuizen is not relied upon for teaching the physical keypad has a first mode in which the plurality of physical keys are lowered relative to the second surface and the physical keypad does not provide tactile feedback to a user, and the physical keypad has a second mode in which the plurality of physical keys are raised relative to the second surface to provide tactile feedback to a user.
Yun teaches a physical keypad has a first mode in which the plurality of physical keys are lowered relative to the second surface and the physical keypad does not provide tactile feedback to a user, and the physical keypad has a second mode in which the plurality of physical keys are raised relative to the second surface to provide tactile feedback to a user (Figs. 1, 10-12, and 52-54, [0006, 0008, 0071-0072], teach a reconfigurable input surface area with elevation unit matrix. The elevation units associated with areas 13 and 14 can be selectively raised to form part of a tactile, physically clickable input (e.g., a key, button.  These units can be raised and lowered, wherein in the raised position tactilely felt buttons are provided and in the lowered position the input surface is smooth providing no tactile feedback).
It would have been obvious to one skilled in the art, before the effective filing date of the invention, to substitute Westhuizen’s physical keyboard with Yun’s reconfigurable input surface as Yun’s adjustable input surface can provide a variety of input button configurations such as a gaming pad controller or QWERTY keyboard and can provide the user with a tactile sensation of feeling a button in addition to seeing an imaged keys thereby improving the user experience (Yun, [0002-0004]). 

Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over IDS cited Van Der Westhuizen (US 2011/0047459 A1) in view of Williams et al. (US 2004/0239637 A1, hereinafter, Williams), as applied to claim 1 above, and further in view of Pangrac (US 2003/0134599 A1).
Regarding claim 4, Westhuizen shows displays 12 and 14 can display a plurality of applications (Fig. 7, applications shown in zone 14.3).  Westhuizen does not disclose the physical keypad comprises one or more physical keys that control activation of the imaged keys within the imaged keypad.
Pangrac teaches a physical keypad comprises one or more physical keys that control activation of the imaged keys within the imaged keypad (Fig. 1, [0020], one or more physical buttons include application buttons 107).
It would have been obvious to one skilled in the art, at the time of the invention, to modify Westhuizen with Pangrac such that Westhuizen’s physical keyboard includes a button which can control activation of the imaged keys within the imaged keypad as this provides the user with a plurality of ways to execute an application thereby increasing the user’s input control methods. 

Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over IDS cited Van Der Westhuizen (US 2011/0047459 A1) in view of Williams et al. (US 2004/0239637 A1, hereinafter, Williams), as applied to claim 1 above, and further in view of Casparian et al. (US 2010/0148999 A1, hereinafter, Casparian).
Regarding claim 6, Westhuizen is not relied upon for teaching the sensor comprises one or more of the following sensor types: a motion sensor, a thermal sensor and a pressure sensor.
	In an analogous art, Casparian teaches a QWERTY keyboard wherein the keyboard keys have a sensor comprising a pressure sensor (Abstract, [0037], pressure sensitive keys).
	It would have been obvious to one skilled in the art, at the time of the invention, to modify Westhuizen with Casparian such that Westhuizen’s QWERTY keyboard keys are implemented as pressure sensitive keys as this requires a simple substitution of one known element for another to obtain predictable results.  See MPEP 2143.  The pressure sensitive keys provide a unique ability to use pressure sensitive keys and user configurable granularity scales for these pressure sensitive keys to allow enhanced user control of how keys respond in a gaming application and/or any other desired application (Casparian, [0016]).

Claims 13-14 and 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over IDS cited Van Der Westhuizen (US 2011/0047459 A1) in view of Williams et al. (US 2004/0239637 A1, hereinafter, Williams), as applied to claim 1 above, and further in view of Choi (US 8,116,824 B2).
	Regarding 13. Westhuizen and Williams are not relied upon for teaching the electronic device is a cell phone.
	Choi teaches the electronic device is a cell phone (Col. 3, lines 37-40, the terminals according to the exemplary embodiment of the present invention may include mobile phones).
	It would have been obvious to one skilled in the art, at the time of the invention, to modify Westhuizen with Choi such that the device is implemented as a smartphone or cell phone as this provides the added functionality of a cellular communication.
Regarding 14. Westhuizen is not relied upon for teaching the electronic device is a personal digital assistant.
Choi teaches the electronic device wherein the electronic device is a personal digital assistant (Col. 3, lines 37-40, the terminals according to the exemplary embodiment of the present invention may include PDAs (Personal Digital Assistants)).
It would have been obvious to one skilled in the art, at the time of the invention, to modify Westhuizen with Choi such that the device is implemented as this provides similar functionality as a laptop in a compact, pocket size package.
Regarding claim 22, Westhuizen teaches a touchscreen panel ([0013], primary display 12 which may be a touch sensitive display), however, does not specify the touchscreen is capacitive.  
In an analogous art, Choi teaches a touchscreen panel is capacitive (Col. 5, lines 26-32).
It would have been obvious to one skilled in the art, at the time of the invention, to modify Westhuizen with Choi such that the touchscreen panel is implemented as a capacitive touch screen as this capacitive touchscreens are durable and require less pressure to operate than a resistive touchscreen.  

Claim 16 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over IDS cited Van Der Westhuizen (US 2011/0047459 A1) in view of Williams et al. (US 2004/0239637 A1, hereinafter, Williams), as applied to claim 1 above, and further in view of Gerdes et al. (US 2003/0046541 A1, hereinafter, Gerdes).
Regarding claim 16, Westhuizen teaches the electronic device can be a laptop PC, but is not relied upon for teaching the electronic device is an automatic teller machine.
Gerdes teaches a similar electronic device ([0024-0025], application device) can be implemented as a mobile device, a laptop or and ATM device ([0024-0025]).
It would have been obvious to one skilled in the art, before the effective filing date of the invention, to modify Westhuizen with Gerdes to implement the electronic device as an automated teller machine as this expands the functionality and number of applications the electronic device can accomplish.
Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over IDS cited Van Der Westhuizen (US 2011/0047459 A1) in view of Williams et al. (US 2004/0239637 A1, hereinafter, Williams), as applied to claim 1 above, and further in view of KR ‘914 (KR 20030044914 A).
Regarding claim 20, Westhuizen is not relied upon for teaching  wherein shapes of the plurality of imaged keys are reconfigurable.
KR ‘914 teaches shapes of the plurality of imaged keys are reconfigurable (Description of Embodiments section, “the user can change the arrangement size and shape of the virtual key”).
It would have been obvious to one skilled in the art, before the effective filing date of the invention, to modify Westhuizen and Williams with KR ‘914 such that the plurality of imaged keys are reconfigurable as this amounts to applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  See MPEP 2143, Section I, Rationale D.  In this instance, allowing the user to change Westhuizen’s icon shapes provides the user with greater customization over the GUI appearance. 

Claims 25-26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over IDS cited Van Der Westhuizen (US 2011/0047459 A1) in view of Williams et al. (US 2004/0239637 A1, hereinafter, Williams), as applied to claim 1 above, and further in view of Finke-Anlauff (US 20040108968 A1, hereinafter, Finke). 
Regarding claim 25, Westhuizen is not relied upon for teaching  the first and second surfaces form parts of a single surface.
In an analogous art, Finke teaches a similar device to Westhuizen with first and second surfaces wherein the first and second surfaces form parts of a single surface (Figs. 1-2, , see surface of base 105 which comprises keyboard 110 and display screen 125 on a single surface. [0026], The additional screen 125 can also be used as an extension to the big screen 115.  Examiner notes [0026] “extension:” statement allows for the interpretation that 115 and 125 are part of the same surfaces particularly in light of fig. 2 which show 115 and 125 will be one coplanar display.  Finally note fig. 6 which shows the keyboard 110 can be removed from screen 125 thereby showing the keyboard can be placed on either screen 125 or 115).
Westhuizen shows in figure 5 that items in a second display can be moved between the second display and a first display. Figure 24 also shows displayed items can be moved from a first display to a second display. Westhuizen hence alludes to the fact explicitly disclosed by Finke that two displays can be combined into one display. It would have been obvious to one skilled in the art, before the effective filing date of the invention, to modify Westhuizen with Finke such that the second display can be an extension of a first display such that a first surfaces and a second surface are part of the same surface as Finke teaches the additional screen 125 can also be used as an extension to the big screen 115, for example to scroll web page lists ([0026]) thereby improving internet webpage navigation experience.    
Regarding claim 26, Westhuizen is not relied upon for teaching  an interactive display comprising the interactive image display device and the physical keypad, and the interactive display is at a single surface made up of the first and second surfaces.
Finke teaches an interactive display comprising the interactive image display device and the physical keypad, and the interactive display is at a single surface made up of the first and second surfaces (Figs. 2 and 6, surface of base 105 which comprises keyboard 110 and display screen 125).
It would have been obvious to one skilled in the art, before the effective filing date of the invention, to modify Westhuizen with Finke such that the second display can be an extension of a first display such that a first surfaces and a second surface are part of the same surface as Finke teaches the additional screen 125 can also be used as an extension to the big screen 115, for example to scroll web page lists ([0026]) thereby improving internet webpage navigation experience.    

Response to Arguments
Applicant's arguments filed 14  June 2022 have been fully considered but they are not persuasive.
Applicant argues that Williams does not teach the functions of the plurality of imaged keys is user adjustable
First, examiner found no further description in applicant specification of an imaged key being user adjustable.  Examiner requests applicant point to the specification paragraphs and sentences that further describe imaged keys being user adjustable.  
Second, examiner cites a number of Williams paragraphs which  teach virtual keys can be programmed by a user thereby making them user adjustable.  Applicant argues the keys Williams provides are pre-programmed however this is unpersuasive as Williams states and describes  numerous times throughout the specification that virtual keys can be programmed by the user. 
If applicant’s user adjustable keys are different than those of Williams applicant needs to amend the claim to further describe and differentiate this limitation from Williams user programmable virtual keys.  Applicant also needs to point to applicant specification support for these amendments.  Examiner maintains Williams indeed teaches the functions of an imaged key are user adjustable key as broadly presented.   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN P BRITTINGHAM whose telephone number is (571)270-7865. The examiner can normally be reached Monday-Thursday, 10 AM - 6 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571) 272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NATHANIEL P BRITTINGHAM/Examiner, Art Unit 2622                                                                                                                                                                                                        
/ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622